Title: To James Madison from John Gavino, 8 March 1803 (Abstract)
From: Gavino, John
To: Madison, James


8 March 1803, Gibraltar. No. 116. Refers to his last dispatch, no. 115 of 27 Feb. Swedish consul Wyk received an eleven-gun salute on his arrival at Tangier. “The King of Sweden has made him a Nobleman of the order of Wasaw [Vasa], and the Swedish Adl. has orders to go to Tangier to Enstal him.” Crews expected from Tetuán for the ship at Gibraltar have not yet arrived. Encloses a copy of a letter received yesterday from O’Brien “dated 2d: february and down to 21st.” Adds in a postscript that Dutch admiral de Winter passed Gibraltar “a few days ago with two Sail of the Line” bound for Amsterdam.
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. Docketed by Wagner.



   
   Gavino enclosed a copy of O’Brien to Gavino, 2 Feb. 1803 (4 pp.; extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:356–57), in which O’Brien stated that he wrote Gavino “in Novr: & the 30th Ulto” reporting the dey’s refusal to accept the cash annuity. The letter contains substantially the same information as O’Brien to Jarvis, 2 Feb. 1803 (see Jarvis to JM, 15 Mar. 1803, n. 2). In a postscript of 10 Feb., O’Brien informed Gavino that a Spanish consul had arrived with $55,000 worth of presents for the dey and 100 fathoms in cash. In a 21 Feb. postscript he added that two corsairs would sail in three days.



   
   A full transcription of this document has been added to the digital edition.

